Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 28, 2017

                                      No. 04-17-00184-CV

                           Renato SALENGA and Island Snacks, Inc.
                                  Appellant (Cross-Appellee),

                                                v.

                                     SNAK CLUB, LLC
                                  Appellee (Cross-Appellant),


                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI02359
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER

        On June 19, 2017, this court abated this appeal for 30 days in response to the parties’
joint motion to abate. The 30 days has expired. It is ORDERED that the parties file an advisory
with this court on or before August 7, 2017. If an advisory is not filed by this date, this appeal
will be reinstated.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.


                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk